DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Prosecution Highway (PPH) Status
The instant applicant has status under the Patent Prosecution Highway (PPH) pilot program.
Response to Amendment/Claim Status
Claims 1-4, 6-11 and 13-19 are currently pending. Claims 1, 8 and 10 have been amended. Claims 5 and 12 were previously canceled. No new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2006/0043360 A1, hereafter Kim) in view of Choi et al (US 2012/0168755 A1-prior art of record, hereafter Choi) and  and Yamazaki et al (US 2012/0205671 A1, hereafter Yamazaki). 
Re claim 1, Kim discloses in FIG. 5 (with references to FIGS. 1 and 2-4) a display device comprising:
a base substrate (200; ¶ [0023]);
a thin-film transistor (TFT) layer including, in order, a base coat film (205; ¶ [0024]), a TFT (¶ [0024]), and a TFT flattening film (240; ¶ [0027]), the TFT layer (205/TFT/240) being provided on the base substrate (200);
a light emitting element (OLED; ¶ [0037]) provided on the TFT layer 
(205/TFT/240) and including a stack of, in sequence, a reflection electrode (250a/reflecting layer laminate; ¶ [0047] and [0049]), a light emitting layer (270; ¶ [0053]), and a common electrode (280; ¶ [0054]);
a display region (A; ¶ [0023]) including the light emitting element (OLED);

a terminal portion (at 230c; ¶ [0026]) at an end portion (right side) of the frame 
region (B); and
an edge cover (260a/260b; ¶ [0032]) covering (overlaying) a peripheral portion (edges) of the reflection electrode (250a/reflecting layer laminate); wherein
the reflecting layer has light reflectivity (¶ [0049]),
a first wiring line (250b/reflecting layer laminate; ¶ [0028]; [0047] and [0049]) is provided on the TFT layer (205/TFT/240), the first wiring line (250b/reflecting layer laminate) being made of a same material (conductive layer; ¶ [0047]) as the reflection 
electrode (250a/reflecting layer laminate),
the first wiring line (250b/reflecting layer laminate) is electrically connected (¶ [0028]) to a first conductive layer (230c; ¶ [0026]) in the frame region (B) and extends 
to the terminal portion (at 230c), and
the first conductive layer (230c) and the first wiring line (250b/reflecting layer laminate) are electrically connected (¶ [0028]) at a location close (adjacent) to the display region (A).

A.	Kim fails to disclose the reflection electrode (250a/reflecting layer laminate) includes a plurality of metallic conductive layers made of a low resistance 
metallic material, an oxide-based lower transparent conductive layer provided on a 
lower surface side of a lowermost metallic conductive layer constituting a lowermost 
layer of the plurality of metallic conductive layers, an oxide-based upper transparent 
conductive layer provided on an upper surface side of an uppermost metallic 

layers, and an oxide-based intermediate transparent conductive layer provided 
between the plurality of metallic conductive layer, the uppermost metallic conductive 
layer has light reflectivity, the uppermost metallic conductive layer has light reflectivity, 
and the plurality of metallic conductive layers, the oxide-based lower transparent 
conductive layer, the oxide-based upper transparent conductive layer, and the oxide-based intermediate transparent conductive layer of the reflection electrode are aligned 
with one another at end portions thereof; and the edge cover (260a/260b) and the TFT flattening film (240) include a slit which penetrates through both the edge cover and the TFT flattening film in the frame region, and the first conductive layer (250b/reflecting layer laminate) and the first wiring line (230c) are electrically connected at a location 
closer to the display region than the slit is.

However,
Choi discloses in FIG. 3 (with references to FIG. 2) a display device comprising: a reflection electrode (pixel electrode 190; ¶ [0073] and [0101]),
wherein the reflection electrode (190) includes a plurality of metallic conductive layers (192a/192b in FIG. 2; ¶ [0059] and [0061]) formed of a low resistance metallic material (Ag, Al, Mo, or alloys thereof; ¶ [0061]), an oxide-based lower transparent conductive layer (ITO 191a in FIG. 2; ¶ [0060]) provided on a lower surface side (bottom) of a lowermost metallic conductive layer (192a) constituting a lowermost (bottommost) layer of the plurality of metallic conductive layers (192a/192b), an oxide-based upper transparent conductive layer (ITO 193p in FIG. 2; ¶ [0065]) provided on an 
the uppermost metallic conductive layer (192b) has light reflectivity (semi-transmission characteristics; ¶ [0061]), the plurality of metallic conductive layers (192a/192b), the lower transparent conductive layer (191a), the upper transparent conductive layer (193p), and the intermediate transparent conductive layer (191b) are aligned (flush/co-planar) with one another at their end portions (sidewalls).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim, where the reflection electrode is formed to include a plurality of metallic conductive layers formed of a low resistance metallic material, an oxide-based lower transparent conductive layer provided on a lower surface side of a lowermost metallic conductive layer constituting a lowermost layer of the plurality of metallic conductive layers, an oxide-based upper transparent conductive layer provided on an upper surface side of an uppermost metallic conductive layer constituting an uppermost layer of the plurality of metallic conductive layers, and an oxide-based intermediate transparent conductive layer provided between the plurality of metallic conductive layers, the uppermost metallic conductive layer has light reflectivity, and the uppermost metallic conductive layer has light reflectivity, including a metal catalyst layer, where the plurality of metallic 
transparent conductive layer are aligned (flush/co-planar) with one another at their end portions (sidewalls) as disclosed by Choi to form bottom and/or top-emitting light amplifying microcavity structures without display defects resulting from corroded electrodes (Choi; ¶ [0089] and [0101]-[0102]).

B.	Kim and Choi fails to disclose the edge cover (260a) and the TFT flattening film (240) include a slit which penetrates through both the edge cover and the TFT flattening film in the frame region, and the first conductive layer (250b/reflecting layer laminate) and the first wiring line (230c) are electrically connected at a location 
closer to the display region than the slit is.

However,
Yamazaki discloses in FIG. 15B (with references to FIG. 15A) a display device comprising: an edge cover (4303; ¶ [0347]), and a TFT flattening film (4301; ¶ [0346]); wherein the edge cover (4303) and the TFT flattening film (4301) include a slit (to connect 4005 and 4305; ¶ [0350]) which penetrates through both the edge cover (4303) and the TFT flattening film (4301) in a frame region (at 4006/4307; ¶ [0350]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim and Choi to include a slit which penetrates through both the edge cover and the TFT flattening film 
to the display region than the slit is in order to externally apply a predetermined voltage to the device cathode (common) electrode (Yamazaki; ¶ [0350]).
 
Re claims 2 and 3, Kim and Choi discloses the display device according to claim 1, wherein the plurality of metallic conductive layers (192a/192b) are a pair of metallic conductive layers (Ag, Al, Mo, or alloys thereof; ¶ [0061]), and the uppermost metallic conductive layer (192b) of one of the pair of metallic conductive layers is formed of silver, a silver alloy, aluminum, or an aluminum alloy (Ag, Al, or alloys thereof; ¶ [0061]); and wherein the lowermost metallic conductive layer (192a) of the other of the pair of metallic conductive layers is formed of silver, a silver alloy, aluminum, an aluminum 
alloy, copper, or a copper alloy (Ag, Al, or alloys thereof; ¶ [0061]) as part of the corrosion-free electrodes discussed above for claim 1.

Re claim 4, Kim and Choi discloses the display device according to claim 1,
wherein the lower transparent conductive layer (191a), the upper transparent conductive layer (193p), and the intermediate transparent conductive layer (191b) are formed of indium tin oxide or indium zinc oxide (ITO or IZO; [0060] and [0065]) as part of the corrosion-free electrodes discussed above for claim 1.

Re claim 6, Kim and Choi discloses the display device according to claim 1, wherein a film thickness of each of the metallic conductive layers (192a/192b) is 150 nm 

Re claim 8, Kim discloses the display device according to claim 1, wherein the 
light emitting element (OLED) includes the edge cover (260a/260b), and the first wiring 
line (230c) is covered (overlayed) by the edge cover (portion 260b).

Re claim 9, Kim discloses the display device according to claim 8, wherein the 
TFT layer (205/TFT/240) includes a metallic layer (230a/230b; ¶ [0041]), and the first 
conductive layer (230c) is provided in a same layer (225; ¶ [0041]) and is made of a 
same material (conductive layer; ¶ [0041]) as the metallic layer (230a/230b) in the frame region (B).

Re claim 11, Kim and Choi and Yamazaki discloses the display device according to claim 8, wherein the TFT layer (205/TFT/240) includes a source electrode (230a of Kim; ¶ [0091]), a third wiring line (source/drain of 4201 of Yamazki; ¶ [0344]) made of a 
same material (conductive layer of Kim) as the reflection electrode (250a/reflecting layer laminate) is provided on the TFT layer (205/TFT/240), the third wiring line (source/drain of 4201) is electrically connected (for circuit completion) to a high-level power supply 
line (Vdd not shown at 230a) provided in a same layer (source/drain layer) and made 
of a same material (conductive layer) as the source electrode (230a) as part of the corrosion-free electrodes and external connections discussed above for claim 1.

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Choi and Yamazaki as applied to claim 1 above, and further in view of Reusch et al (US 2015/0123093 A1-prior art of record, hereafter Reusch).
Re claim 7, Kim and Choi and Yamazaki disclose the display device according to claim 1, wherein a total film thickness of the metallic conductive layers (192a/192b) is 4 nm or greater and 50 nm or smaller (Choi; ¶ [0061]), but fail to disclose wherein a total film thickness of the metallic conductive layers is 150 nm or greater and 300 nm or smaller.
However,
Reusch discloses display device comprising: reflective electrodes comprising an oxide-based upper transparent conductive layer/metallic conductive layer/an oxide-based upper transparent conductive layer configurations (ITO/Ag/ITO; ¶ [0030]-[0032]), wherein a total film thickness of the metallic conductive layer is 50 nm or greater (>50 nm; ¶ [0032]).
  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim and Choi and Yamazaki, where the thickness of the metallic conductive layers (192a/192b) are each is 50 nm or greater as disclosed by Reusch such that a total film thickness of the metallic conductive layers is 150 nm or greater and 300 nm or smaller through routine .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Choi and Yamazaki as applied to claim 9 above, and further in view of OH (US 2017/0125505 A1-prior art of record, hereafter Oh).
Re claim 10, Kim and Choi and Yamazaki disclose the display device according to claim 9, further comprising: a gate conductive layer (220 of Kim; ¶ [0024]), wherein a second conductive layer (4005 of Yamazaki; ¶ [0342]) is provided in the same layer (source/drain layer) and is made of the same material (conductive layer) as the metallic layer (230a/230b of Kim) in the frame region (B), the common electrode (280 of Kim) is electrically connected (Yamazaki; ¶ [0342]) to the second conductive layer (4005) via the slit (at 4306 of Yamazaki), the first conductive layer (230c) is electrically connected (for circuit completion) to the gate conductive layer (220) as part of the corrosion-free electrodes and external connections discussed above for claim 1.

But, fails to disclose the gate conductive layer extends to the frame region to intersect the slit.
However,
Oh discloses in FIG. 19 (with references to FIGS. 1, 4, 10 and 22) a display device comprising: a frame region (peripheral region 55/pad region 60 in FIG. 1; ¶ [0035] and [0043]) provided on a circumference (perimeter) of the display region (pixel 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim and Choi and Yamazaki to include the gate conductive layer, where the gate conductive layer extends to the frame region as disclosed by Oh, such that the gate conductive layer extends to the frame region to intersect the slit as part of a scan line external contact points for the display.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Choi and Yamazaki as applied to claim 8 above, and further in view of OH (US 2017/0125505 A1-prior art of record, hereafter Oh).
Re claim 13, Kim and Choi and Yamazaki disclose the display device according to claim 8, wherein the base substrate is a plastic substrate (polymer 110 of Choi; ¶ [0073]), the display region (A of Kim) where the light emitting element (OLED of Kim) is 
provided, the frame region (B of Kim) provided on a circumference (around)of the 
display region (A), the terminal portion (at 230c of Kim) provided in the end portion 
(right side) of the frame region (B), a fourth wiring line (source/drain of 4201 of Yamazki; 
¶ [0344]) made of a same material (conductive layer of Kim) as the reflection electrode 
(250a/reflecting layer laminate of Kim) is provided on a TFT flattening film (240 of Kim) 
of the TFT layer (205/TFT/240) as part of the corrosion-free electrodes and external connections discussed above for claim 1.


includes an opening portion in at least one layer of an inorganic insulating film making 
up the TFT layer (205/TFT/240), the opening portion penetrating the inorganic insulating film to expose an upper surface of the resin substrate, a frame flattening film 
is provided filling in the opening portion, and the fourth wiring line is provided on the 
frame flattening film, and the frame flattening film is provided in a same layer and is 
made of a same material as the TFT flattening film.

However,
Oh discloses in FIG. 22 (with references to FIGS. 1, 4, 10 and 19) a display device comprising: a frame region (see claim 10) provided on a circumference of a display region (see claim 10), a terminal portion (see claim 10) provided in an end portion of the frame region, and a bend portion (bending third region 30; ¶ [0043] and [0122]) provided between a terminal portion (pad electrode 300 of second region 20; ¶ [0119] and [0121]) and the display region (50) are specified on a base substrate (110; ¶ [0119]), wherein the base substrate is a resin substrate (flexible transparent resin substrate; ¶ [0054]) as part of a scan line connection to the first conductive layer for claim 10.
Oh further discloses in the embodiment of FIG. 22 an opening portion (hole 1205; ¶ [0136]) is formed in at least one layer of an inorganic insulating film (115) making up the TFT layer (115), the opening portion (1205) penetrating the inorganic insulating film 
Therefore, when the embodiments of FIGS. 19 and 22 are combined the fourth wiring line (of Yamazaki) is provided on the frame flattening film (1270), and the TFT layer (115) includes a TFT flattening film (1270), and the frame flattening film is provided in the same layer and is formed of the same material as those of the TFT flattening film (as in 670 in FIG. 12; ¶ [0086]) as part of a scan line external contact points for the display (see claim 10).

Re claim 14, Kim and Choi and Yamazaki and Oh discloses the display device according to claim 13, wherein the fourth wiring line (source/drain of Yamazaki) is 
covered (on side surfaces) by a resin film (270 of Oh; ¶ [0065]) provided in a same 
layer and made of a same material (organic insulator) as the edge cover (310/270 of Oh) as part of the connections discussed for claims 10 and 13.

Claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kim and Choi and Yamazaki as applied to claim 1 above, and further in view of TANAKA (US 2016/0141548 A1-prior art of record, hereafter Tanaka).
Re claim 16, Kim and Choi and Yamazaki disclose a method for manufacturing the display device according to claim 1 (see claim above), the method comprising: forming a conductive film layered body (as-deposited layers of 190 of Choi) on the TFT layer (205/TFT/240 of Kim) by forming a plurality of transparent conductive films (as-deposited 191a/191b/193p of Choi) and a plurality of metallic conductive films (as-

Kim and Choi and Yamazaki fail to disclose the aqueous solution containing phosphoric acid, acetic acid, and nitric acid.
However,
Tanaka discloses in FIG. 2 a method for manufacturing the display device, the method comprising: after forming a conductive film layered body (as-deposited ITO-Ag-ITO; ¶ [0139]), patterning the conductive film layered body by executing a wet etching (mixed acid solution; ¶ [0139]) on the conductive film layered body (ITO-Ag-ITO) using an aqueous solution containing phosphoric acid, acetic acid, and nitric acid (¶ [0139]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the aqueous solution of Tanaka for the nitric-based solution of Choi; and to use it with Kim and Choi and Yamazaki as a well-known aqueous solution for simultaneous patterning of dissimilar conductive layers comprising ITO, IZO, Al and Ag.

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Choi and Yamazaki as applied to claim 1 above, and further in view of Kanegae et al (US 2010/0309101 A1-prior art of record, hereafter Kanegae).
Re claim 18, Kim and Choi disclose the display device according to claim 1, wherein a thickness of each of the plurality of metallic conductive layers (192a/192b of Choi) is 80 nm or less (20-250 Å = 2-25 nm: Choi; ¶ [0061]).
But, fails to disclose wherein a thickness of each of the plurality of metallic conductive layers is 80 nm or greater.
However,
Kanegae discloses in FIG. 4H a display device comprising: a reflective electrode (anode/pixel electrode 11; ¶ [0147] and [0157]) comprising a metallic conductive layers (Ag; ¶ [0157] and [0162]), wherein a thickness of the metallic conductive layer (Ag) is 80 nm or greater (100-500 nm; ¶ [0157]).
Thus, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective electrode (190 of Choi) such that a thickness of each of the plurality of metallic conductive layers is 80 nm or greater as disclosed by Kanegae in order have a large work function electrode and to .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Choi and Yamazaki and Tanaka as applied to claim 17 above, and further in view of Kanegae et al (US 2010/0309101 A1-prior art of record, hereafter Kanegae).
Re claim 19, Kim and Choi and Yamazaki and Tanaka disclose the method for manufacturing the display device according to claim 17, wherein a thickness of each of the plurality of metallic conductive layers (192a/192b of Choi) is 80 nm or less (20-250 Å = 2-25 nm: Choi; ¶ [0061]).
But, fails to disclose wherein a thickness of each of the plurality of metallic conductive layers is 80 nm or greater.
However, Kanegae renders obvious these limitations (see claim 18 above).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892